PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer. Claimant is employed by West Virginia University. Due to an oversight, the payroll department of the University calculated that claimant’s yearly salary was $12,000, instead of the correct amount of $12,900. Claimant was therefore shorted $60 in her first payroll check. The respondent, in its Answer, admits the validity and amount of the claim and states that there were sufficient funds in the appropriate fiscal year from which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $60.00.